Title: From George Washington to Thomas Lansdale, 5 June 1783
From: Washington, George
To: Lansdale, Thomas


                  
                     Sir
                     Head Quarters June 5th 1783
                  
                  The detachment of Maryland Troops under your Orders are to be marched to their own State in the most easy & convenient manner for themselves & the Inhabitants of the Country through which they pass—the route will be by Pompton, Princeton, Philadelphia & Wilmington to Baltimore, at each of which Places Provisions may be drawn.
                  It will be the most eligible mode to send forward immediately an Officer to Majr Genl Smallwood for the purpose of procuring the Inlistments & ascertaining which men are entitled to furloughs in consequence of the Resolution of Congress of the 26th Ulto.—The Honble the Secry at War hath been pleased to engage that the necessary Instructions & Papers for the purpose will be forwarded without delay, these will probably be in readiness by your arrival.
                  Relying on your attention to preserve good order & the reputation of your Corps, & wishing you & them an agreeable march. I am Sir With great esteem Your Most humble Servt
                  
               